

	

		II 

		109th CONGRESS

		1st Session

		S. 583

		IN THE SENATE OF THE UNITED STATES

		

			March 9, 2005

			Ms. Landrieu introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to provide for the proper tax treatment of certain disaster mitigation

		  payments.

	

	

		

			1.

			Proper tax treatment of certain disaster mitigation

			 payments

			

				(a)

				Qualified disaster mitigation payments excluded from gross

			 income

				

					(1)

					In general

					Section 139 of the Internal

			 Revenue Code of 1986 (relating to disaster relief payments) is amended by

			 adding at the end the following new subsections:

					

						

							(g)

							Qualified disaster mitigation payments

							

								(1)

								In general

								Gross income shall not

				include any amount received as a qualified disaster mitigation payment.

							

								(2)

								Qualified disaster mitigation payment defined

								For purposes of this

				section, the term qualified disaster mitigation payment means

				any amount which is paid pursuant to the Robert T. Stafford Disaster Relief and

				Emergency Assistance Act (as in effect on the date of the enactment of this

				subsection) or the National Flood Insurance Act (as in effect on such date) to

				or for the benefit of the owner of any property for hazard mitigation with

				respect to such property. Such term shall not include any amount received for

				the sale or disposition of any property.

							

								(3)

								No increase in basis

								Notwithstanding any other

				provision of this subtitle, no increase in the basis or adjusted basis of any

				property shall result from any amount excluded under this subsection with

				respect to such property.

							

							(h)

							Denial of double benefit

							Notwithstanding any other

				provision of this subtitle, no deduction or credit shall be allowed (to the

				person for whose benefit a qualified disaster relief payment or qualified

				disaster mitigation payment is made) for, or by reason of, any expenditure to

				the extent of the amount excluded under this section with respect to such

				expenditure.

						.

				

					(2)

					Conforming amendments

					

						(A)

						Subsection (d) of section 139

			 of such Code is amended by striking a qualified disaster relief

			 payment and inserting qualified disaster relief payments and

			 qualified disaster mitigation payments.

					

						(B)

						Subsection (e) of section 139

			 of such Code is amended by striking and (f) and inserting

			 , (f), and (g).

					

				(b)

				Certain dispositions of property under hazard mitigation

			 programs treated as involuntary conversions

				Section 1033 of such Code

			 (relating to involuntary conversions) is amended by redesignating subsection

			 (k) as subsection (l) and by inserting after subsection (j) the following new

			 subsection:

				

					

						(k)

						Sales or exchanges under certain hazard mitigation

				programs

						For purposes of this

				subtitle, if property is sold or otherwise transferred to the Federal

				Government, a State or local government, or an Indian tribal government to

				implement hazard mitigation under the Robert T. Stafford Disaster Relief and

				Emergency Assistance Act (as in effect on the date of the enactment of this

				subsection) or the National Flood Insurance Act (as in effect on such date),

				such sale or transfer shall be treated as an involuntary conversion to which

				this section applies.

					.

			

				(c)

				Effective date

				

					(1)

					Qualified disaster mitigation payments

					The amendments made by

			 subsection (a) shall apply to amounts received in taxable years ending after

			 December 31, 2003.

				

					(2)

					Dispositions of property under hazard mitigation

			 programs

					The amendments made by

			 subsection (b) shall apply to sales or other dispositions in taxable years

			 ending after December 31, 2003.

				

